Citation Nr: 0945570	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  07-08 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for non-malignant 
lipomas. 

3.  Entitlement to service connection for residuals of a head 
trauma. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a January 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Boston, Massachusetts in which 
the RO denied, among other things, the benefits sought on 
appeal.  The Veteran, who served in combat and had active 
service from June 1967 to April 1970, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.    

The Veteran testified at a personal hearing conducted at the 
RO before the undersigned Veterans Law Judge in October 2009.  
At that time, the Veteran withdrew from appellate 
consideration his claims of entitlement to service connection 
for right ear hearing loss and non-malignant lipomas. October 
2009 BVA hearing transcript, p. 2.   

Upon review of all evidence of record, the Board finds that 
additional development of the Veteran's claim of entitlement 
to service connection for residuals of a head trauma is 
necessary.  As such, this claim is hereby REMANDED to the RO 
via the Appeals Management Center ("AMC") in Washington, 
DC.  The RO will contact the Veteran and inform him that 
further action is required on his part.  




FINDINGS OF FACT

1.  On October 22, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of the issue of entitlement to 
service connection for right ear hearing loss was requested. 

2.  On October 22, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of the issue of entitlement to 
service connection for non-malignant lipomas was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal 
regarding the issue of entitlement to service connection for 
right ear hearing loss have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The criteria for withdrawal of a Substantive Appeal 
regarding the issue of entitlement to service connection for 
non-malignant lipomas have been met. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of claims for right ear hearing loss and non-
malignant lipomas 

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.202 (2009).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative. 38 C.F.R. § 20.204 (2009).  


In this case, the Veteran withdrew his appeal as to his 
claims of entitlement to service connection for right ear 
hearing loss and non-malignant lipomas during his October 
2009 BVA hearing. October 2009 BVA hearing transcript, p. 2; 
October 2009 statement in support of claim.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration regarding those claims.  Accordingly, the Board 
finds that the issues of entitlement to service connection 
for right ear hearing loss and non-malignant lipomas have 
been properly withdrawn by the Veteran and dismisses those 
claims. 


ORDER

The appeal regarding the Veteran's claim of entitlement to 
service connection for right ear hearing loss is dismissed.

The appeal regarding the Veteran's claim of entitlement to 
service connection for non-malignant lipomas is dismissed.


REMAND

A preliminary review of the record with respect to the 
Veteran's claim of entitlement to service connection for 
residuals of a head trauma discloses a need for further 
development prior to final appellate review.  

A review of the evidence in this case reveals that the 
Veteran participated in combat during his period of service 
and that he has been awarded the Combat Action Ribbon and the 
Purple Heart Medal. See DD Form 214.  Service treatment 
records contained in the Veteran's service file reveal that 
the Veteran received medical treatment for a concussion he 
experienced during combat apparently as a result of a grenade 
blast; and that he had to be "med evacuated" for such 
treatment. November 1968 service treatment records; October 
2009 BVA hearing transcript, pgs. 3-4.  

In the rating decision on appeal, the RO denied service 
connection for residuals of a head injury on the basis that 
the current medical evidence of record does not establish 
that the Veteran suffers from any permanent residuals from 
his concussion that have not already been associated with 
other service-connected disabilities. See January 2006 rating 
decision on appeal; January 2007 Statement of the Case, 
pgs. 18-19; February 2009 Supplemental Statement of the Case, 
p. 2.  However, during his October 2009 BVA hearing, the 
Veteran stated that he currently experiences memory loss, 
concentration difficulties and sleep problems that he 
believes may be associated with the head injury he 
experienced in service. October 2009 BVA hearing transcript, 
pgs. 6-7.  Although the Veteran was afforded a VA 
neurological examination in February 2008, his representative 
has argued that the medical report related to this 
examination is inadequate for rating purposes as it contains 
no actual medical opinion. Id., pgs. 7-8; February 2008 VA 
neurological examination report (Veteran diagnosed only with 
"status post blast concussion in the military with loss of 
consciousness due to a grenade explosion in the military); 
see also January 1984 VA neurological examination report 
(Veteran reported at that time experiencing occasional 
headaches which resolved spontaneously or with aspirin); 
January 2009 VA brain and spinal cord examination report, p. 
3 (VA examiner noted that the Veteran has a very subtle 
cognitive abnormality mainly in concentration and short term 
memory which could be related to his direct trauma or to his 
post-traumatic stress disorder).  

In light of the Veteran's October 2009 hearing testimony and 
the implicit argument of the Veteran's representative that a 
new VA neurological examination is necessary, the Board finds 
that additional development is warranted in this case.  
Accordingly, the case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed in regards 
to the appellant's head injury claim, 
including the notification requirements 
and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107. See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

2.  The RO should afford the appellant 
a VA neurological examination with an 
appropriately qualified expert 
(preferably a neurologist) for the 
purpose of obtaining a VA medical 
opinion as to whether the appellant 
presently experiences physical 
neurological symptomatology that can be 
associated with the head 
injury/concussion that he (concededly) 
experienced in service.  The Veteran's 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All indicated 
tests and studies are to be performed.  
If no neurological manifestations are 
discovered that are at least as likely 
as not associated with the Veteran's 
head injury from service, the examiner 
should address the Veteran's complaints 
of memory loss, concentration 
difficulties and sleep problems 
discussed during his October 2009 BVA 
hearing.  If an opinion is expressed, 
the examiner should discuss the 
rationale for it.  If no opinion can be 
rendered, without resorting to pure 
speculation, the examiner should 
explain why this is not possible.  
	
3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is advised that failure to 
report for a scheduled VA examination 
without good cause shown may have 
adverse effects on his claim. 

When the development requested has been completed, the RO 
should readjudicate the issue on appeal in light of any 
additional evidence added to the claims file.  If the 
benefit sought is not granted, the Veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.  

The Veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal. Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


